 

Exhibit 10.3

 

LOCKUP AGREEMENT

 

This Lockup Agreement (this “Agreement”) is made and entered into as of August
10, 2020, by and between The Peck Company Holdings, Inc., a Delaware corporation
(“Peck”), and the person set forth on the signature page attached hereto
(“Stockholder”). Each capitalized term used, but not otherwise defined, herein
has the respective meaning ascribed to such term in the Agreement and Plan of
Merger, dated as of August 10, 2020, by and among Peck, Sunworks, Inc., a
Delaware corporation (“Sunworks”), and Peck Mercury, Inc., a Delaware
corporation (the “Merger Agreement”).

 

WHEREAS, the Stockholder has agreed that 1,055,231 shares (the “Shares”) of Peck
Common Stock held by the Stockholder shall be subject to a lockup agreement; and

 

WHEREAS, the execution and delivery of this Agreement by Stockholder is a
condition precedent to the obligations of Sunworks to consummate the
transactions contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the transactions contemplated by the Merger
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Stockholder and Peck hereby agree
as follows:

 

1. Stockholder hereby acknowledges and agrees that, during the period beginning
on the date hereof and ending upon the expiration of the Lockup Period (as
defined below), Stockholder shall not:

 

  (a) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to any portion of the Shares;         (b) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any of the Shares, whether any
such transaction is to be settled by delivery of Shares or such other
securities, in cash or otherwise; or         (c) publicly announce any intention
to effect any transaction specified in clauses (a) or (b).

 

As used herein, the term “Lockup Period” means the period beginning on the
Closing Date and with respect to one hundred percent (100%) of the Shares,
ending on the date that is 180 days following the Closing Date

 

2. Notwithstanding the provisions of paragraph 1 above, Stockholder may transfer
any of the Shares:

 

  (a) by gift or other transfer to a member of Stockholder’s immediate family or
to a trust, corporation, partnership or limited liability company established
for estate planning purposes, the beneficiaries, stockholders, partners or
members of which are members of such Stockholder’s immediate family or a
charitable organization;

 



   

   

 

  (b) by virtue of the applicable laws upon dissolution of Stockholder;        
(c) by virtue of the Laws of descent and distribution upon the death of
Stockholder, as applicable; or         (d) to any of Stockholder’s Affiliates;

 

provided, however, that (i) all such permitted transferees shall execute and
deliver a lockup agreement substantially in the form of this Agreement and shall
be bound by the transfer restrictions contained herein, (ii) any such transfers
shall not involve a disposition for value (other than as described above in
clause (b)), (iii) any such transfers that result in a reduction of beneficial
ownership of the Shares are not required to be reported with the Securities and
Exchange Commission (the “SEC”) on Form 4 pursuant to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (iv) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such transfers.

 

For purposes of this Agreement, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.

 

3. Stockholder hereby represents and warrants to Peck that such Stockholder has
full power and authority to enter into this Agreement.     4. Peck shall cause
each of the certificates evidencing the Shares to be legended with the
applicable transfer restrictions. Stockholder agrees and consents to the entry
of stop transfer instructions with transfer agent and registrar against the
transfer of the Shares, except in compliance with this Agreement, and Peck and
its transfer agent are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Agreement.     5. This Agreement constitutes the entire agreement by the parties
hereto and supersedes all prior understandings, agreements, or representations
by the parties hereto, written or oral, to the extent that they relate in any
way to the subject matter hereof.     6. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.     7. This Agreement and any claim, controversy or
dispute arising out of or related to this Agreement or the interpretation and
enforcement of the rights and duties of the parties hereto, whether arising in
law or equity, whether in contract, tort, under statute or otherwise, shall be
governed by and construed in accordance with the domestic laws of the State of
Delaware (including in respect of the statute of limitations or other
limitations period applicable to any such claim, controversy or dispute),
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

 

2

 

 

8. All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) when delivered personally to the
recipient, (b) when sent by electronic mail or facsimile, on the date of
transmission to such recipient, (c) one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (d) four
(4) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the address
or facsimile number indicated on the books and records of Peck or such other
address as a party hereto shall subsequently provide.     9. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto and approved in writing by the Audit Committee
of the Board of Directors of Peck. No waiver by any party hereto of any
provision of this Agreement or any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the party making such waiver
and, in the case of Peck, approved in writing by the Audit Committee of the
Board of Directors of Peck nor shall such waiver be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.     10. Each of the parties hereto has been
informed that irreparable damage would occur if any of the provisions of this
Agreement are not performed in accordance with their specific terms and in the
event of breach of this Agreement by a party hereto, the non-breaching party
would not be adequately compensated in all cases by monetary damages alone.
Accordingly, in addition to any other right or remedy to which the non-breaching
party may be entitled, such party shall be entitled to seek to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.     11. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of such parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.     12. This Agreement may be executed in one or more counterparts
(including by means of electronic mail or facsimile), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. The parties
hereto agree that the delivery of this Agreement may be effected by means of an
exchange of facsimile signatures or other electronic delivery.

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Lockup
Agreement on the date first written above.

 

  The Peck Company Holdings, Inc.         By: /s/ Jeffrey Peck   Name: Jeffrey
Peck   Title: President         Stockholder:           /s/ Jeffrey Peck     
Jeffrey Peck

 

Signature Page to Lockup Agreement

 

4

 